In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1258V

    ************************* *
                                          *
    CHI QUACH, on behalf of J.T., a minor *
                                          *
                                          *
                      Petitioner,         *               Special Master Katherine E. Oler
                                          *
    v.                                    *
                                          *
                                          *               Filed: March 18, 2022
    SECRETARY OF HEALTH AND               *
    HUMAN SERVICES,                       *
                                          *
                                          *
                      Respondent.         *
                                          *
    ************************* *

                                                 ORDER

        On October 3, 2016, Chi Quach (“Petitioner”), filed a petition on behalf of her minor
daughter J.T. for compensation under the National Vaccine Injury Compensation Program,1
alleging that J.T. suffered from systemic lupus erythematosus (“SLE”) as a result of the Tdap,
HPV, Meningitis, and/or the influenza (“flu”) vaccines she received between October 4, 2013,
and November 1, 2013. Pet., ECF No. 1. Petitioner filed supporting medical records on October
10, 2016, January 9, 2017, and June 9, 2017. ECF Nos. 6, 10, 20. Petitioner filed a statement of
completion on June 9, 2017. ECF No. 21.

       On August 28, 2017, Respondent filed his Rule 4(c) report, indicating he believed that this
case was “not appropriate for compensation under the Act.” Resp’t.’s Rep. at 2, ECF. No. 25.

       Petitioner and Respondent both filed expert reports in support of their respective positions.
Ex. 16; Exs. A, C.

        On March 30, 2020, Petitioner filed a status report indicating that she wished to file expert
reports in response to Respondent’s expert reports. ECF No. 72. Petitioner requested numerous
extensions of time between June 29, 2020 and March 8, 2022. See ECF Nos. 73, 74, 76, 77, 82,
87, 88, 89, 91, 92, and 93.




1
  The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine
Act” or “the Act”). Individual section references hereafter will be to § 300aa of the Act (but will omit that
statutory prefix).
        On March 18, 2022, Petitioner filed the instant Motion to Dismiss stating that J.T. had
reached the age of majority and “is not interested in pursuing this matter and has requested that
petitioner dismiss the claim.” Pet’r’s Mot. at 1, ECF No. 94. Petitioner indicated that she
“understands that a decision by the Special Master dismissing her petition will result in judgment
against her” and that she has “been advised that such a judgment will end all of her rights in the
Vaccine Program. Id. Petitioner also indicated that she intends to reject the judgment and file a
civil action. Id.

         To receive compensation under the Vaccine Program, a petitioner must prove either (1)
that she suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to her vaccination, or (2) that she suffered an injury that was actually caused by a
vaccine. See §§ 13(a)(1)(A) and 11(c)(1). Moreover, under the Vaccine Act, a petitioner may not
receive a Vaccine Program award based solely on her claims alone. Rather, the petition must be
supported by either medical records or by the opinion of a competent medical expert. § 13(a)(1).
In this case, however, there is insufficient evidence in the record for Petitioner to meet her burden
of proof. Petitioner’s claim therefore cannot succeed and, in accordance with her motion, must be
dismissed. § 11(c)(1)(A).

      Thus, this case is DISMISSED for insufficient proof. The Clerk shall enter judgment
accordingly.

       IT IS SO ORDERED.

                                                              s/ Katherine E. Oler
                                                              Katherine E. Oler
                                                              Special Master